MEMORANDUM CASES.
All the material facts in this case are practically the same as those in Brewis v. Toffelmier et al., ante, p. 329 [275 P. 819], and are exactly the same as those in Joseph Flores v.Toffelmier et al., ante, p. 339 [275 P. 824]. The plaintiff herein is the wife of the plaintiff in the latter case, and her stock in the San Leandro Canning Company, Inc., was purchased for her by her husband under circumstances identical with those surrounding the purchase of his own stock in said company.
These cases were all tried together, and this appeal is from a similar judgment in favor of the defendants.
[1] For the reasons given in the case of Brewis v.Toffelmier et al., supra, and in the case of Joseph Flores v.Toffelmier et al., supra, the judgment appealed from is affirmed.
Tyler, P.J., and Knight, J., concurred. *Page 796 
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 1, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 29, 1929.
All the Justices present concurred.